Hill, O. J. 1.
Where suit is brought in a justice’s court on an unverified open account, and the plaintiff introduces testimony and fails to prove the justness and correctness of the account, and the justice renders judgment in favor of the defendant for costs of suit, this does not operate as a dismissal of the suit, but is a judgment from which plaintiff may, as matter of right, enter an appeal to a jury in that court. Civil Code, §4140.
2. The untraversed answer of the magistrate whose judgment is sought to be reviewed on certiorari is conclusive as to the facts. Carter v. State, 3 Ga. App. 476 (60 S. E. 123) ; Evans v. Forsyth, 126 Ga. 589 (55 S. E. 490).
3. The certiorari in this case involved no question of fact, and the final judgment as rendered by the judge of the superior court was the only judgment that could have been legally rendered.

Judgment affirmed.